[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties in this limited contested matter have stipulated that this marriage has broken down irretrievably and a decree of dissolution may issue.
The only issue in dispute is as to the 145 Building Brook Road in Hamden. Neither party has satisfied the court that anything other than an equal division of the proceeds is appropriate. While the plaintiff — husband indicates a desire to buy out his wife's interest, his ability to do so is questionable at best. Meanwhile, there is a third party who has signed a sales contract for the purchase of the property.
It is therefore ordered that the property be sold and the net proceeds, after payment of mortgage, taxes, ordinary closing costs, commission if any, and the sum of $11,152.84 to the defendant — wife, be divided equally between the parties. The payment to the defendant — wife is to reimburse her for mortgage payments made during 1990 to avoid a foreclosure by the mortgagee.
The parties are to hold each other harmless from any liability arising out of the ownership of their individual properties and any debts shown on their financial affidavits.
ANTHONY V. DeMAYO, JUDGE CT Page 4372